DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 11/26/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 – 14 are rejected under 35 U.S.C. 101 because:
the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
While the specification indicates ... . A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.


The application itself should be clear that the computer readable storage medium is non-transitory and not a sentence from the specification; therefore, the  Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modi (US 20210063178).

	
Claim 1, Modi discloses a computer-implemented method comprising:
receiving position and location information [see at least p0013 - a method performed by a processor operative for calculating a first navigational route between a host vehicle location and a destination, 0023 mentions GPS sensor for detecting vehicle location];
generating a risk score for one or more maneuvers associated with a predicted trajectory of a vehicle [see at least p0013, p0037,p0045- transmitting the first navigational route via a wireless network, receiving via a wireless network an indication of a high-risk area in response to the first navigational route, generating a second navigational route in response to the high-risk area];
generating a visual representation for each of the one or more maneuvers associated with the predicted trajectory of the vehicle based on the generated risk score associated with each maneuver [see at least p0023, p0042 - user interface for receiving a user input indicative of a destination and to display a navigational route and an alternative route; The user interface maybe be operative to display the navigational route, upcoming portions of the navigational route, and upcoming turns and other vehicle maneuvers for the navigational route. Further, the user interface may be operative to provide a user prompt or warning indicative of an upcoming high-risk area, rerouting of a navigational route, presentation of an alternative route avoiding the high-risk area];  and
integrating the generated visual representation into a user display [see at least p0054 - The user interface 430 is operative to display the alternative navigational route to a vehicle driver in response to data indicative of the alternative navigational route being coupled to the user interface 430 from the processor 410]. 

Claim 7, Mobi discloses the computer-implemented method of claim 1, further comprising: in response to a generated risk score for a maneuver of the one or more maneuvers associated with a predicted trajectory of a vehicle reaching or exceeding a threshold value for risk, issuing a warning for adjustment of the vehicle [see at least p0017, p0037, p0044 - predicting an advanced driving assistance system disengagement event in response to the indication of the high-risk area and generating a driver warning in response to the prediction; high-risk conditions in response to the first navigational route and/or proximate to the current location of the vehicle. The proximate risk data may include NHTSA crash data, ADAS disengagement data, vehicle to vehicle contract incident data, AACN event history, pedestrian behavior alert data, road conditions, public transit data, local events, etc. Alternatively, the received data may be a graded indication of risk in the proximate area and/or along the current navigational route. For example, the receive data may indicate that an upcoming route segment currently has a risk grade of 8 out of 10. The method may then be operative to compare this risk grade to a driver acceptable risk grade or to other risk grades along alternate routes].


Claim 8, Modi discloses a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to receive position and location information [see at least p0013 - a method performed by a processor operative for calculating a first navigational route between a host vehicle location and a destination];
 program instructions to generate a risk score for one or more maneuvers associated with a predicted trajectory of a vehicle; [see at least p0013, p0037,p0045- transmitting the first navigational route via a wireless network, receiving via a wireless network an indication of a high-risk area in response to the first navigational route, generating a second navigational route in response to the high-risk area];
program instructions to generate a visual representation for each of the one or more maneuvers associated with the predicted trajectory of the vehicle based on the generated risk score associated with each maneuver; [see at least p0023, p0042 - user interface for receiving a user input indicative of a destination and to display a navigational route and an alternative route; The user interface maybe be operative to display the navigational route, upcoming portions of the navigational route, and upcoming turns and other vehicle maneuvers for the navigational route. Further, the user interface may be operative to provide a user prompt or warning indicative of an upcoming high-risk area, rerouting of a navigational route, presentation of an alternative route avoiding the high-risk area];  and
program instructions to integrate the generated visual representation into a user display [see at least p0054 - The user interface 430 is operative to display the alternative navigational route to a vehicle driver in response to data indicative of the alternative navigational route being coupled to the user interface 430 from the processor 410].

Claim 14, Modi discloses the computer program product of claim 8, wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to, in response to a generated risk score for a maneuver of the one or more maneuvers associated with a predicted trajectory of a vehicle reaching or exceeding a threshold value for risk, issue a warning for adjustment of the vehicle  [see at least p0017, p0037, p0044 - predicting an advanced driving assistance system disengagement event in response to the indication of the high-risk area and generating a driver warning in response to the prediction; high-risk conditions in response to the first navigational route and/or proximate to the current location of the vehicle. The proximate risk data may include NHTSA crash data, ADAS disengagement data, vehicle to vehicle contract incident data, AACN event history, pedestrian behavior alert data, road conditions, public transit data, local events, etc. Alternatively, the received data may be a graded indication of risk in the proximate area and/or along the current navigational route. For example, the receive data may indicate that an upcoming route segment currently has a risk grade of 8 out of 10. The method may then be operative to compare this risk grade to a driver acceptable risk grade or to other risk grades along alternate routes].

Claim 15, Modi discloses a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive position and location information; [see at least p0013 - a method performed by a processor operative for calculating a first navigational route between a host vehicle location and a destination];
program instructions to generate a risk score for one or more maneuvers associated with a predicted trajectory of a vehicle; [see at least p0013, p0037,p0045- transmitting the first navigational route via a wireless network, receiving via a wireless network an indication of a high-risk area in response to the first navigational route, generating a second navigational route in response to the high-risk area];
program instructions to generate a visual representation for each of the one or more maneuvers associated with the predicted trajectory of the vehicle based on the generated risk score associated with each maneuver; [see at least p0023, p0042 - user interface for receiving a user input indicative of a destination and to display a navigational route and an alternative route; The user interface maybe be operative to display the navigational route, upcoming portions of the navigational route, and upcoming turns and other vehicle maneuvers for the navigational route. Further, the user interface may be operative to provide a user prompt or warning indicative of an upcoming high-risk area, rerouting of a navigational route, presentation of an alternative route avoiding the high-risk area];  and 


program instructions to integrate the generated visual representation into a user display [see at least p0054 - The user interface 430 is operative to display the alternative navigational route to a vehicle driver in response to data indicative of the alternative navigational route being coupled to the user interface 430 from the processor 410].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Modi (US 20210063178) in view of Pahwa (US 20190003849).

Claim 2, Modi discloses the computer-implemented method of claim 1, but does not specifically disclose further comprising: generating a user interface having one or more display icons, that, when interacted with, overlays one or more created images that can be overlaid on top of an existing navigation display.
	However, Pahwa discloses a user interface, having one or more display icons [see at least Fig 2, p0057 – p0058, touch screen 112 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed “graphics”). In some embodiments, some or all of the visual output may correspond to user-interface objects.

Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact. Touch screen 112 and display controller 156 (along with any associated modules and/or sets of instructions in memory 102) detect contact (and any movement or breaking of the contact) on touch screen 112 and converts the detected contact into interaction with user-interface objects (e.g., one or more soft keys, icons, web-pages or images) that are displayed on touch screen 112. In an exemplary embodiment, a point of contact between touch screen 112 and the user corresponds to a finger of the user]; 
when interacted with, overlays one or more created images that can be overlaid on top of an existing navigation display [see at least fig 8, p0225 - At block 806, the first electronic device can display a location marker overlaid on the map at the location requested by the user at block 804. The location marker can include any element that is visually distinct from the underlying map to allow a user to identify the marked location. For example, user device 602 or 604 can display a location marker similar or identical to location marker 1102, shown in FIG. 11. Location marker 1102 can be overlaid on the map at a position corresponding to the location of the user's request received at block 804. Location marker 1102 can be associated with geographic coordinates of the location requested to be marked at block 804 and/or a textual description of the requested location, such as a street name, address, city, country, zip code, or the like. In some examples, a description 1104 containing some or all of this associated information can be displayed overlaid on the map and near location marker 1102].



Claim 9, Modi discloses the computer program product of claim 8, 
but does not specifically disclose wherein the program instructions stored on the one or more computer readable storage media further comprise: 
program instructions to generate a user interface having one or more display icons, that, when interacted with, overlays one or more created images that can be overlaid on top of an existing navigation display.
However, Pahwa discloses a user interface, having one or more display icons [see at least Fig 2, p0057 – p0058, ouch screen 112 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed “graphics”). In some embodiments, some or all of the visual output may correspond to user-interface objects.

Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact. Touch screen 112 and display controller 156 (along with any associated modules and/or sets of instructions in memory 102) detect contact (and any movement or breaking of the contact) on touch screen 112 and converts the detected contact into interaction with user-
when interacted with, overlays one or more created images that can be overlaid on top of an existing navigation display [see at least fig 8, p0225 - At block 806, the first electronic device can display a location marker overlaid on the map at the location requested by the user at block 804. The location marker can include any element that is visually distinct from the underlying map to allow a user to identify the marked location. For example, user device 602 or 604 can display a location marker similar or identical to location marker 1102, shown in FIG. 11. Location marker 1102 can be overlaid on the map at a position corresponding to the location of the user's request received at block 804. Location marker 1102 can be associated with geographic coordinates of the location requested to be marked at block 804 and/or a textual description of the requested location, such as a street name, address, city, country, zip code, or the like. In some examples, a description 1104 containing some or all of this associated information can be displayed overlaid on the map and near location marker 1102].
	Therefore, it would have been obvious to modify Modi to include generating a user interface having one or more display icons, that, when interacted with, overlays one or more created images that can be overlaid on top of an existing navigation display, in order to keep passengers in a vehicle fully informed and aware of the surroundings, and warn of a given risk is necessary.



Claim 16, Modi discloses the computer system of claim 15, but does not specifically disclose wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to generate a user interface having one or more display icons, that, when interacted with, overlays one or more created images that can be overlaid on top of an existing navigation display.
However, Pahwa discloses a user interface, having one or more display icons [see at least Fig 2, p0057 – p0058, ouch screen 112 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed “graphics”). In some embodiments, some or all of the visual output may correspond to user-interface objects.
Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact. Touch screen 112 and display controller 156 (along with any associated modules and/or sets of instructions in memory 102) detect contact (and any movement or breaking of the contact) on touch screen 112 and converts the detected contact into interaction with user-interface objects (e.g., one or more soft keys, icons, web-pages or images) that are displayed on touch screen 112. In an exemplary embodiment, a point of contact between touch screen 112 and the user corresponds to a finger of the user]; 
when interacted with, overlays one or more created images that can be overlaid on top of an existing navigation display [see at least fig 8, p0225 - At block 806, the first electronic device can display a location marker overlaid on the map at the location requested by the user at block 804. The location marker can include any element that is visually distinct from the underlying map to allow a user to identify the marked location. For example, user device 602 or 604 can display a location marker similar or identical to location marker 1102, shown in FIG. 11. Location marker 1102 can be overlaid on the map at a position corresponding to the location of the user's request received at block 804. Location marker 1102 can be associated with geographic coordinates of the location requested to be marked at block 804 and/or a textual description of the requested location, such as a street name, address, city, country, zip code, or the like. In some examples, a description 1104 containing some or all of this associated information can be displayed overlaid on the map and near location marker 1102].
Therefore, it would have been obvious to modify Modi to include to generate a user interface having one or more display icons, that, when interacted with, overlays one or more created images that can be overlaid on top of an existing navigation display, in order to keep passengers in a vehicle fully informed and aware of the surroundings, and warn of a given risk is necessary.









Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Modi (US 20210063178) in view of Pahwa (US 20190003849) and Rasmusson (US 20180137373)

Claim 3, Modi as modified discloses the computer-implemented method of claim 2, but does not specifically disclose wherein the generated user interface further comprises: a display icon that, when interacted with, activates a dual display mode that overlays one or more created images that are a representation of predicted locations of objects in relation to a future location of the vehicle that can be overlaid on top of an existing navigation display.
	However, Rasmusson discloses a user interface (UI) for displaying a real-time situational-awareness view associated with a ride in an autonomous vehicle associated with a dynamic transportation matching system; graphical interface 300 may display a situational-awareness view that includes one or more overlay graphics [see at least Fig 3, p0049]. 
 An overlay graphic may provide particular information associated with one or more aspects of autonomous vehicle 140, user 101, the ride user 101 is currently taking, object graphics, road graphics, a current route of autonomous vehicle 140, or any other suitable information. Examples of overlay graphics include route indicator 350 (which may display the current route for the current ride), destination indicator interface element 360 (which may display information about the destination such as miles remaining until destination is reached, or estimated time of arrival), and map toggle 
Additionally, the autonomous-vehicle UI device may present one or more alerts on the display screen that displays the situational-awareness view. The computing device may access autonomous-vehicle sensor data that contains an indication that an object is approaching an alert zone associated with autonomous vehicle 140. The computing device may make this determination by analyzing the autonomous-vehicle sensor data, determining a current path of the object (e.g., cyclist), and extrapolating the current path to estimate a near-term future path of the object. The near-term future path of the object may be a path that the computing device predicts the object to take in the immediate future [see fig 11 and p0068]. 

Therefore, it would have been obvious to modify Modi to include wherein the generated user interface further comprises: a display icon that, when interacted with, activates a dual display mode that overlays one or more created images that are a representation of predicted locations of objects in relation to a future location of the vehicle that can be overlaid on top of an existing navigation display, in order to keep passengers in a vehicle fully informed and aware of the surroundings, and warn of a given risk is necessary.





Claim 10, Modi as modified discloses the computer program product of claim 9, 
but does not specifically disclose wherein generated user interface further comprises: a display icon that, when interacted with, activates a dual display mode that overlays one or more created images that are a representation of predicted locations of objects in relation to a future location of the vehicle that can be overlaid on top of an existing navigation display.
However, Rasmusson discloses a user interface (UI) for displaying a real-time situational-awareness view associated with a ride in an autonomous vehicle associated with a dynamic transportation matching system; graphical interface 300 may display a situational-awareness view that includes one or more overlay graphics [see at least Fig 3, p0049]. 
 An overlay graphic may provide particular information associated with one or more aspects of autonomous vehicle 140, user 101, the ride user 101 is currently taking, object graphics, road graphics, a current route of autonomous vehicle 140, or any other suitable information. Examples of overlay graphics include route indicator 350 (which may display the current route for the current ride), destination indicator interface element 360 (which may display information about the destination such as miles remaining until destination is reached, or estimated time of arrival), and map toggle interface element 370 (which may display an alternate situational-awareness view that is a top-down view instead of a behind-the-vehicle view as illustrated by FIG. 3).
Additionally, the autonomous-vehicle UI device may present one or more alerts on the display screen that displays the situational-awareness view. The computing device may access autonomous-vehicle sensor data that contains an indication that an object is approaching an alert zone associated with autonomous vehicle 140. The computing device may make this determination by analyzing the autonomous-vehicle sensor data, determining a current path of the object (e.g., cyclist), and extrapolating the current path to estimate a near-term future path of the object. The near-term future path of the object may be a path that the computing device predicts the object to take in the immediate future [see fig 11 and p0068]. 

Therefore, it would have been obvious to modify Modi to include wherein the generated user interface further comprises: a display icon that, when interacted with, activates a dual display mode that overlays one or more created images that are a representation of predicted locations of objects in relation to a future location of the vehicle that can be overlaid on top of an existing navigation display, in order to keep passengers in a vehicle fully informed and aware of the surroundings, and warn of a given risk is necessary.

Claim 17, Modi as modified discloses the computer system of claim 16, but does not specifically disclose wherein generated user interface further comprises:
a display icon that, when interacted with, activates a dual display mode that overlays one or more created images that are a representation of predicted locations of objects in relation to a future location of the vehicle that can be overlaid on top of an existing navigation display. 
	However, Rasmusson discloses a user interface (UI) for displaying a real-time situational-awareness view associated with a ride in an autonomous vehicle associated graphical interface 300 may display a situational-awareness view that includes one or more overlay graphics [see at least Fig 3, p0049]. 
 An overlay graphic may provide particular information associated with one or more aspects of autonomous vehicle 140, user 101, the ride user 101 is currently taking, object graphics, road graphics, a current route of autonomous vehicle 140, or any other suitable information. Examples of overlay graphics include route indicator 350 (which may display the current route for the current ride), destination indicator interface element 360 (which may display information about the destination such as miles remaining until destination is reached, or estimated time of arrival), and map toggle interface element 370 (which may display an alternate situational-awareness view that is a top-down view instead of a behind-the-vehicle view as illustrated by FIG. 3).
Additionally, the autonomous-vehicle UI device may present one or more alerts on the display screen that displays the situational-awareness view. The computing device may access autonomous-vehicle sensor data that contains an indication that an object is approaching an alert zone associated with autonomous vehicle 140. The computing device may make this determination by analyzing the autonomous-vehicle sensor data, determining a current path of the object (e.g., cyclist), and extrapolating the current path to estimate a near-term future path of the object. The near-term future path of the object may be a path that the computing device predicts the object to take in the immediate future [see fig 11 and p0068]. 




Claim 4, Modi discloses the computer-implemented method of claim 2, but does not specifically disclose wherein the generated user interface further comprises: a display icon that, when interacted with activates a dual display mode that overlays one or more created images that are a representation of predicted weather along a route the vehicle currently taking at a pre-defined distance that can be overlaid on top of an existing navigation display.
However, Rasmusson discloses a user interface (UI) for displaying a real-time situational-awareness view associated with a ride in an autonomous vehicle associated with a dynamic transportation matching system; graphical interface 300 may display a situational-awareness view that includes one or more overlay graphics [see at least Fig 3, p0049].
An overlay graphic may provide particular information associated with one or more aspects of autonomous vehicle 140, user 101, the ride user 101 is currently taking, object graphics, road graphics, a current route of autonomous vehicle 140, or any other suitable information. Examples of 
Further teaching, object graphics may be graphical representations of objects within a threshold distance of the autonomous vehicle 140. Road graphics may be graphical representations of the roads on which autonomous vehicle 140 navigates. UI 300 may include a graphic representation of at least some of the autonomous-vehicle sensor data, map data, and third-party data (e.g., weather data). UI 300 may be displayed on the autonomous-vehicle UI device 148 or may be displayed on user device 130. UI 300 may display a situational-awareness view that includes one or more road graphics, one or more object graphics, and one or more overlay graphics. Here the Examiner understands that the display of graphical representations is within a threshold distance of the vehicle  as the situation awareness view 600 is within a predetermined distance as Rasmusson teaches the map data may be highly precise, offering data that is accurate to within 5-10 centimeters, therefore an overlay of the weather data is within that distance [see at least p0031, p0038, p0044, p0057].






Claim 11, Modi discloses the computer program product of claim 9, 
but does not specifically disclose wherein the generated user interface further comprises: a display icon that, when interacted with activates a dual display mode that overlays one or more created images that are a representation of predicted weather along a route the vehicle currently taking at a pre-defined distance that can be overlaid on top of an existing navigation display.
However, Rasmusson discloses a user interface (UI) for displaying a real-time situational-awareness view associated with a ride in an autonomous vehicle associated with a dynamic transportation matching system; graphical interface 300 may display a situational-awareness view that includes one or more overlay graphics [see at least Fig 3, p0049].
An overlay graphic may provide particular information associated with one or more aspects of autonomous vehicle 140, user 101, the ride user 101 is currently taking, object graphics, road graphics, a current route of autonomous vehicle 140, or any other suitable information. Examples of overlay graphics include route indicator 350 (which may display the current route for the 
Further teaching, object graphics may be graphical representations of objects within a threshold distance of the autonomous vehicle 140. Road graphics may be graphical representations of the roads on which autonomous vehicle 140 navigates. UI 300 may include a graphic representation of at least some of the autonomous-vehicle sensor data, map data, and third-party data (e.g., weather data). UI 300 may be displayed on the autonomous-vehicle UI device 148 or may be displayed on user device 130. UI 300 may display a situational-awareness view that includes one or more road graphics, one or more object graphics, and one or more overlay graphics. Here the Examiner understands that the display of graphical representations is within a threshold distance of the vehicle  as the situation awareness view 600 is within a predetermined distance as Rasmusson teaches the map data may be highly precise, offering data that is accurate to within 5-10 centimeters, therefore an overlay of the weather data is within that distance [see at least p0031, p0038, p0044, p0057].







Claim 18, Modi discloses the computer system of claim 16, but does not specifically disclose  wherein the generated user interface further comprises:
a display icon that, when interacted with activates a dual display mode that overlays one or more created images that are a representation of predicted weather along a route the vehicle currently taking at a pre-defined distance that can be overlaid on top of an existing navigation display.
However, Rasmusson discloses a user interface (UI) for displaying a real-time situational-awareness view associated with a ride in an autonomous vehicle associated with a dynamic transportation matching system; graphical interface 300 may display a situational-awareness view that includes one or more overlay graphics [see at least Fig 3, p0049].
An overlay graphic may provide particular information associated with one or more aspects of autonomous vehicle 140, user 101, the ride user 101 is currently taking, object graphics, road graphics, a current route of autonomous vehicle 140, or any other suitable information. Examples of overlay graphics include route indicator 350 (which may display the current route for the 
Further teaching, object graphics may be graphical representations of objects within a threshold distance of the autonomous vehicle 140. Road graphics may be graphical representations of the roads on which autonomous vehicle 140 navigates. UI 300 may include a graphic representation of at least some of the autonomous-vehicle sensor data, map data, and third-party data (e.g., weather data). UI 300 may be displayed on the autonomous-vehicle UI device 148 or may be displayed on user device 130. UI 300 may display a situational-awareness view that includes one or more road graphics, one or more object graphics, and one or more overlay graphics. Here the Examiner understands that the display of graphical representations is within a threshold distance of the vehicle  as the situation awareness view 600 is within a predetermined distance as Rasmusson teaches the map data may be highly precise, offering data that is accurate to within 5-10 centimeters, therefore an overlay of the weather data is within that distance [see at least p0031, p0038, p0044, p0057].

Therefore, it would have been obvious to modify Modi as modified to include wherein the generated user interface further comprises: a display icon that, when interacted with activates a dual display mode that overlays one or more created images that are a representation of predicted weather along a route the vehicle currently taking . 



Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Modi (US 20210063178) in view of Pahwa (US 20190003849) and  LUK-ZILBERMAN (US  20210027620). 
Claim 5, Modified Modi discloses the computer-implemented method of claim 2 and Modi discloses the concept of recalculating/rerouting routes[see at least 0042] and Pahwa of interaction with touch screens and any icon on the touch screen  , 
but does not specifically disclose wherein an interaction with a display icon of the one or more display icons triggers a recalculation of route guidance based on information received from one or more crowdsourced, permission databases.
	However, LUK-ZILBERMAN discloses the concept of crowdsourcing used to update information, which can then be used for various navigation devices. LUK discloses determining speed of a vehicle, and more particularly relates to determining the speed of the vehicle from live video data using a machine learning model.  A user device or the user equipment 102 can be an in-vehicle navigation system, such as, an infotainment system, a personal navigation device (PND), a portable navigation device, a cellular telephone, a smart phone, a personal digital assistant (PDA), a watch, a camera, a computer, a workstation, and/or other device that can perform navigation-related functions, such as digital routing and map display; user can use the user equipment 102 for navigation and The user device 102 may include an application, for example, a mapping application 104 with a user interface 102 that may enable the user to access the system 122 and the mapping platform 114 for availing the functions, such as, determining speed data of the vehicle 110 from the captured live video data [see at least Fig 1, p0031].  Further disclosing, a map developer may maintain the mapping platform 114. By way of example, the map developer can collect geographic data to generate and enhance the mapping platform 114. There can be different ways used by the map developer to collect data. The map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. Such sensor data may be updated in real time such as on an hourly basis, to provide accurate and up to date map data. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly [see at least p0025 – p0027, p0053].	
	
Therefore, it would have been obvious to modify Modi as modified to include wherein an interaction with a display icon of the one or more display icons triggers a recalculation of route guidance based on information received from one or more 


Claim 12, Modified Modi discloses the computer program product of claim 9, and Modi discloses the concept of recalculating/rerouting routes[see at least 0042] and Pahwa of interaction with touch screens and any icon on the touch screen  , 
 but does not specifically disclose wherein an interaction with a display icon of the one or more display icons triggers a recalculation of route guidance based on information received from one or more crowdsourced, permission databases.
However, LUK-ZILBERMAN discloses determining speed of a vehicle, and more particularly relates to determining the speed of the vehicle from live video data using a machine learning model.  A user device or the user equipment 102 can be an in-vehicle navigation system, such as, an infotainment system, a personal navigation device (PND), a portable navigation device, a cellular telephone, a smart phone, a personal digital assistant (PDA), a watch, a camera, a computer, a workstation, and/or other device that can perform navigation-related functions, such as digital routing and map display; user can use the user equipment 102 for navigation and map functions such as guidance and map display, for example, notification on exceeding speed limits on a route, according to some example embodiments. The user device 102 may include an application, for example, a mapping application 104 with a user interface 102 that may enable the user to access the system 122 and the mapping platform 114 for availing the functions, such as, determining speed data of the vehicle 110 from the captured live video data [see at least Fig 1, p0031].  Further disclosing,  Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. Such sensor data may be updated in real time such as on an hourly basis, to provide accurate and up to date map data. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly [see at least p0025 – p0027, p0053].	
Therefore, it would have been obvious to modify Modi as modified to include wherein an interaction with a display icon of the one or more display icons triggers a recalculation of route guidance based on information received from one or more crowdsourced, permission databases, in order provide updated information to a user to improve travel and efficiency of the trip. 

Claim 19, Modified Modi discloses the computer system of claim 16 and Modi discloses the concept of recalculating/rerouting routes[see at least 0042] and Pahwa of interaction with touch screens and any icon on the touch screen  , 

However, LUK-ZILBERMAN discloses determining speed of a vehicle, and more particularly relates to determining the speed of the vehicle from live video data using a machine learning model.  A user device or the user equipment 102 can be an in-vehicle navigation system, such as, an infotainment system, a personal navigation device (PND), a portable navigation device, a cellular telephone, a smart phone, a personal digital assistant (PDA), a watch, a camera, a computer, a workstation, and/or other device that can perform navigation-related functions, such as digital routing and map display; user can use the user equipment 102 for navigation and map functions such as guidance and map display, for example, notification on exceeding speed limits on a route, according to some example embodiments. The user device 102 may include an application, for example, a mapping application 104 with a user interface 102 that may enable the user to access the system 122 and the mapping platform 114 for availing the functions, such as, determining speed data of the vehicle 110 from the captured live video data [see at least Fig 1, p0031].  Further disclosing, a map developer may maintain the mapping platform 114. By way of example, the map developer can collect geographic data to generate and enhance the mapping platform 114. There can be different ways used by the map developer to collect data. The map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. Such sensor data may be updated in real time such as on an hourly basis, to provide accurate and up to date map data. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly [see at least p0025 – p0027, p0053].	
Therefore, it would have been obvious to modify Modi as modified to include wherein an interaction with a display icon of the one or more display icons triggers a recalculation of route guidance based on information received from one or more crowdsourced, permission databases, in order provide updated information to a user to improve travel and efficiency of the trip. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Modi (US 20210063178) in view of OH (US 20210004011).

Claim 6, Modi discloses the computer-implemented method of claim 1, wherein generating a visual representation for each of the one or more maneuvers associated with the predicted trajectory of the vehicle based on the generated risk score associated with each maneuver comprises  [see at least p0023, p0042 - user interface for receiving a user input indicative of a destination and to display a navigational route and an alternative route; The user interface maybe be operative to display the navigational route, upcoming portions of the navigational route, and upcoming turns and other vehicle maneuvers for the navigational route. Further, the user interface may be operative to provide a user prompt or warning indicative of an upcoming high-risk area, rerouting of a navigational route, presentation of an alternative route avoiding the high-risk area];
calculating a distance between an unknown object and the vehicle based on positioning of device sensors [see at least p0040 - the Lidar 222 is operative to generate a laser beam, transmit the laser beam into the FOV and capture energy reflected from a target. The Lidar 222 may employ time-of-flight to determine the distance of objects from which the pulsed laser beams are reflected. The oscillating light signal is reflected from the object and is detected by the detector within the Lidar 222 with a phase shift that depends on the distance that the object is from the sensor]; 
Modi does not specifically disclose predicting trajectory of the vehicle utilizing generative adversarial networks based on received position and location information; and creating images of future locations of the vehicle based on the predicted trajectory.
	First, the Examiner would like to note that she uses the general definition of generative adversarial networks which is: Generative adversarial networks (GANs) are algorithmic architectures that use two neural networks, pitting one against the other (thus the “adversarial”) in order to generate new, synthetic instances of data that can pass for real data. They are used widely in image generation, video generation and voice generation.
	However, OH discloses a technology for determining a U-turn strategy of an autonomous vehicle based on a deep learning. The controller 40 may include the strategy determining device 41 and a risk determining device 42 as function blocks. The strategy determining device 41 may determine the U-turn strategy of the autonomous driving 
Thereafter, the controller 30 determines the U-turn strategy of the autonomous driving vehicle based on the U-turn strategy for each situation learned by the learning device 30 (1202). The learning device 30 may use, as an artificial neural network, at least one of a convolutional neural network (CNN), a recurrent neural network (RNN), a restricted boltzmann machine (RBM), a deep belief network (DBN), deep Q-networks, a generative adversarial network (GAN), and/or a softmax. In this connection, the number of hidden layers of the artificial neural network is at least 10. Further, the number of hidden nodes in the hidden layer may be at least 500, but is not limited thereto.  Additionally teaching, as shown in FIGS. 9A and 9B, the sixth data extracting device 236 extracts a drivable region based on a structure of the road as sixth group data based on the infrastructure information. In this connection, the sixth data extracting device 236 may extract the drivable region from the image captured by the camera or extract the drivable region based on a position of the autonomous driving vehicle on the precise map. In this connection, the drivable region means a region on the lane opposite to the lane where the autonomous driving vehicle is located [see at least Figs 1, 3, 12 and p0088, p0092 – p0096].
	Therefore, it would have been obvious to modify Modi as modified to include predicting trajectory of the vehicle utilizing generative adversarial networks based on received position and location information; and creating images of future locations of the vehicle based on the predicted trajectory, in order to solve various problems such as classification, regression, localization, detection, segmentation, or the like. Especially, in an autonomous driving system, semantic segmentation and object detection that may identify locations and types of dynamic and static obstacles are significantly used.

Claim 13, Modi discloses the computer program product of claim 8, wherein the program instructions to generate a visual representation for each of the one or more maneuvers associated with the predicted trajectory of the vehicle based on the generated risk score associated with each maneuver comprise [see at least p0023, p0042 - user interface for receiving a user input indicative of a destination and to display a navigational route and an alternative route; The user interface maybe be operative to display the navigational route, upcoming portions of the navigational route, and upcoming turns and other vehicle maneuvers for the navigational route. Further, the user interface may be operative to provide a user prompt or warning indicative of an upcoming high-risk area, rerouting of a navigational route, presentation of an alternative route avoiding the high-risk area]:
program instructions to calculate a distance between an unknown object and the vehicle based on positioning of device sensors [see at least p0040 - the Lidar 222 is operative to generate a laser beam, transmit the laser beam into the FOV and capture energy reflected from a target. The Lidar 222 may employ time-of-flight to determine the distance of objects from which the pulsed laser beams are reflected. The oscillating light signal is reflected from the object and is detected by the detector within the Lidar 222 with a phase shift that depends on the distance that the object is from the sensor]; 



Modi does not specifically disclose program instructions to predict trajectory of the vehicle utilizing generative adversarial networks based on received position and location information; and program instructions to create images of future locations of the vehicle based on the predicted trajectory.
First, the Examiner would like to note that she uses the general definition of generative adversarial networks which is: Generative adversarial networks (GANs) are algorithmic architectures that use two neural networks, pitting one against the other (thus the “adversarial”) in order to generate new, synthetic instances of data that can pass for real data. They are used widely in image generation, video generation and voice generation.
	However, OH discloses a technology for determining a U-turn strategy of an autonomous vehicle based on a deep learning. The controller 40 may include the strategy determining device 41 and a risk determining device 42 as function blocks. The strategy determining device 41 may determine the U-turn strategy of the autonomous driving vehicle by applying the data extracted by the first data extracting device 231, the data 
Thereafter, the controller 30 determines the U-turn strategy of the autonomous driving vehicle based on the U-turn strategy for each situation learned by the learning device 30 (1202). The learning device 30 may use, as an artificial neural network, at least one of a convolutional neural network (CNN), a recurrent neural network (RNN), a restricted boltzmann machine (RBM), a deep belief network (DBN), deep Q-networks, a generative adversarial network (GAN), and/or a softmax. In this connection, the number of hidden layers of the artificial neural network is at least 10. Further, the number of hidden nodes in the hidden layer may be at least 500, but is not limited thereto.  Additionally teaching, as shown in FIGS. 9A and 9B, the sixth data extracting device 236 extracts a drivable region based on a structure of the road as sixth group data based on the infrastructure information. In this connection, the sixth data extracting device 236 may extract the drivable region from the image captured by the camera or extract the drivable region based on a position of the autonomous driving vehicle on the precise map. In this connection, the drivable region means a region on the lane opposite to the lane where the autonomous driving vehicle is located [see at least Figs 1, 3, 12 and p0088, p0092 – p0096].
	Therefore, it would have been obvious to modify Modi as modified to include predicting trajectory of the vehicle utilizing generative adversarial networks based on received position and location information; and creating images of future locations of the vehicle based on the predicted trajectory, in order to solve various problems such as classification, regression, localization, detection, segmentation, or the like. Especially, in an autonomous driving system, semantic segmentation and object detection that may identify locations and types of dynamic and static obstacles are significantly used.

Claim 20, Modi discloses the computer system of claim 15, wherein the program instructions to generate a visual representation for each of the one or more maneuvers associated with the predicted trajectory of the vehicle based on the generated risk score associated with each maneuver comprise [see at least p0023, p0042 - user interface for receiving a user input indicative of a destination and to display a navigational route and an alternative route; The user interface maybe be operative to display the navigational route, upcoming portions of the navigational route, and upcoming turns and other vehicle maneuvers for the navigational route. Further, the user interface may be operative to provide a user prompt or warning indicative of an upcoming high-risk area, rerouting of a navigational route, presentation of an alternative route avoiding the high-risk area]:
program instructions to calculate a distance between an unknown object and the vehicle based on positioning of device sensors [see at least p0040 - the Lidar 222 is operative to generate a laser beam, transmit the laser beam into the FOV and capture energy reflected from a target. The Lidar 222 may employ time-of-flight to determine the distance of objects from which the pulsed laser beams are reflected. The oscillating light signal is reflected from the object and is detected by the detector within the Lidar 222 with a phase shift that depends on the distance that the object is from the sensor]; 



Modi does not specifically disclose program instructions to predict trajectory of the vehicle utilizing generative adversarial networks based on received position and location information; and program instructions to create images of future locations of the vehicle based on the predicted trajectory.
	First, the Examiner would like to note that she uses the general definition of generative adversarial networks which is: Generative adversarial networks (GANs) are algorithmic architectures that use two neural networks, pitting one against the other (thus the “adversarial”) in order to generate new, synthetic instances of data that can pass for real data. They are used widely in image generation, video generation and voice generation.
	However, OH discloses a technology for determining a U-turn strategy of an autonomous vehicle based on a deep learning. The controller 40 may include the strategy determining device 41 and a risk determining device 42 as function blocks. The strategy determining device 41 may determine the U-turn strategy of the autonomous driving vehicle by applying the data extracted by the first data extracting device 231, the data extracted by the second data extracting device 232, the data extracted by the third data 
Thereafter, the controller 30 determines the U-turn strategy of the autonomous driving vehicle based on the U-turn strategy for each situation learned by the learning device 30 (1202). The learning device 30 may use, as an artificial neural network, at least one of a convolutional neural network (CNN), a recurrent neural network (RNN), a restricted boltzmann machine (RBM), a deep belief network (DBN), deep Q-networks, a generative adversarial network (GAN), and/or a softmax. In this connection, the number of hidden layers of the artificial neural network is at least 10. Further, the number of hidden nodes in the hidden layer may be at least 500, but is not limited thereto.  Additionally teaching, as shown in FIGS. 9A and 9B, the sixth data extracting device 236 extracts a drivable region based on a structure of the road as sixth group data based on the infrastructure information. In this connection, the sixth data extracting device 236 may extract the drivable region from the image captured by the camera or extract the drivable region based on a position of the autonomous driving vehicle on the precise map. In this connection, the drivable region means a region on the lane opposite to the lane where the autonomous driving vehicle is located [see at least Figs 1, 3, 12 and p0088, p0092 – p0096].
	Therefore, it would have been obvious to modify Modi as modified to include predicting trajectory of the vehicle utilizing generative adversarial networks based on received position and location information; and creating images of future locations of the vehicle based on the predicted trajectory, in order to solve various problems such as classification, regression, localization, detection, segmentation, or the like. Especially, in an autonomous driving system, semantic segmentation and object detection that may identify locations and types of dynamic and static obstacles are significantly used.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Renee M. LaRose/
Examiner, Art Unit 3664
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664